Employment Agreement


This Employment Agreement (this “Agreement”) is entered into effective as of
this 29 day of December, 2008 by and among W. Keith Betts (the “Executive”),
Crescent Financial Corporation, a North Carolina corporation (the
“Corporation”), and Crescent State Bank, a North Carolina-chartered bank and
wholly owned subsidiary of the Corporation (the “Bank”).  The Corporation and
the Bank are hereinafter sometimes referred to together or individually as
“Employer.”


Whereas, the Executive possesses unique skills, knowledge, and experience
relating to the banking business and is expected to make significant
contributions to the profitability, growth, and financial strength of the
Corporation and affiliates,


Whereas, the Executive and the Employer intend that this Agreement shall
supersede and replace in its entirety the October 24, 2007 Amended Employment
Agreement between the Executive and the Employer, and


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Employer, is contemplated insofar as
Employer or any affiliates are concerned.


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


Article 1
Employment


1.1           Employment.  The Executive shall serve as Executive Vice President
of the Bank according to the terms and conditions of this Agreement.  The
Executive hereby accepts employment according to the terms and conditions of
this Agreement and for the period stated in section 1.3.


1.2           Duties.  As Executive Vice President of the Bank, the Executive
shall serve the Bank faithfully, diligently, competently, and to the best of the
Executive’s ability.  The Executive shall also serve as a non-voting member of
the loan committee of the Bank’s board of directors.  The Executive shall
exclusively devote full time, energy, and attention to the promotion of the
Bank’s interests throughout the term of this Agreement.  During the two-year
period commencing when Port City Capital Bank merges into the Bank, the
Executive shall report to the President and Chief Executive Officer of the Bank
or any successor thereto.  Without the written consent of the Corporation’s
board of directors, during the term of this Agreement the Executive shall not
render services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which such
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive.  However, the Executive may serve with or without compensation
as an officer or director of any charitable or civic organization.  Nothing in
this section 1.2 shall prevent the Executive from managing personal investments
and affairs, however, provided that doing so does not interfere with the proper
performance of the Executive’s duties.
 

--------------------------------------------------------------------------------


 
1.3           Term.  The initial term of this Agreement shall be for a period of
three years, commencing September 1, 2006.  On the first anniversary of
September 1, 2006 and on each anniversary thereafter this Agreement shall be
extended automatically for one additional year unless the Bank’s board of
directors determines that the term shall not be extended.  If the board of
directors determines not to extend the term, it shall promptly notify the
Executive in writing.  If the board of directors decides not to extend the term
of this Agreement, this Agreement shall nevertheless remain in force until its
term expires.  The board of directors’ decision not to extend the term of this
Agreement shall not – by itself – give the Executive any rights under this
Agreement to claim an adverse change in his position, compensation, or
circumstances or otherwise to claim entitlement to severance benefits under
Article 4 of this Agreement.  References herein to the term of this Agreement
shall refer to the initial term, as the same may be extended.  Unless sooner
terminated, the Executive’s employment shall terminate when the Executive
attains age 65.


Article 2
Compensation and Other Benefits


2.1           Base Salary.  In consideration of the Executive’s performance of
the obligations under this Agreement, Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $189,800, payable in
monthly installments.  The Executive’s salary shall be reviewed annually by the
Compensation Committee of the Bank’s board of directors or by the board
committee having jurisdiction over executive compensation.  The Executive’s
salary shall be increased no less frequently than annually to account for cost
of living increases.  The Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases at the discretion of
the committee having jurisdiction over executive compensation.  However, the
Executive’s salary shall not be reduced.  The Executive’s salary, as the same
may be increased from time to time, is referred to in this Agreement as the
“Base Salary.”


2.2           Benefit Plans and Perquisites.  The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation stock option plans and other stock-based
compensation, incentive, bonus, or purchase plans, or plans providing pension,
medical, dental, disability, and group life benefits, including Employer’s
401(k) Plan, and to receive any and all other fringe benefits provided from time
to time, provided that the Executive satisfies the eligibility requirements for
any such plans or benefits.


(a)           Club dues.  During the term of this Agreement, the Employer shall
pay or cause to be paid the Executive’s continued membership dues in civic
and/or country clubs in an amount up to $750 per month.
 
2

--------------------------------------------------------------------------------




(b)           Reimbursement of business expenses.  The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred
performing the Executive’s obligations under this Agreement, including but not
limited to all reasonable business travel and entertainment expenses incurred
while acting at the request of or in the service of Employer and reasonable
expenses for attendance at annual and other periodic meetings of trade
associations.


2.3           Vacation.  The Executive shall be entitled to paid annual vacation
and sick leave in accordance with the policies established from time to time by
Employer, but in no event fewer than four weeks of vacation per year.  The
Executive shall schedule at least five consecutive days of vacation per
year.  The timing of vacations shall be scheduled in a reasonable manner by the
Executive.  The Executive shall not be entitled to any additional compensation
for failure to use allotted vacation or sick leave nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next, unless
authorized by the Bank’s board of directors to do so.


Article 3
Employment Termination


3.1           Termination because of Death or Disability.  (a)  Death.  The
Executive’s employment shall terminate automatically on the date of the
Executive’s death.  If the Executive dies in active service to Employer, for 12
months after the Executive’s death Employer shall assist the Executive’s family
with continuing health care coverage under COBRA substantially identical to that
provided before the Executive’s death.  In addition, if the Executive’s
employment terminates because of death the Executive’s estate shall be entitled
to any payments owing under section 6.2, as provided in section 6.2.


(b)           Disability.  By delivery of written notice 30 days in advance to
the Executive, Employer may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement, the Executive shall be
considered “disabled” if an independent physician selected by Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties for a period of 90 consecutive days.  The
Executive shall not be considered disabled, however, if the Executive returns to
work on a full-time basis within 30 days after Employer gives notice of
termination due to disability.  If the Executive’s employment terminates because
of disability, the Executive shall receive the salary earned through the date on
which termination became effective, any unpaid bonus or incentive compensation
due to the Executive for the calendar year preceding the calendar year in which
the termination became effective, any payments the Executive is eligible to
receive under any disability insurance program in which the Executive
participates, such other benefits to which the Executive may be entitled under
Employer’s benefit plans, policies, and agreements, and any benefits provided
for elsewhere in this Agreement.  In addition, if the Executive’s employment
terminates because of disability the Executive shall be entitled to any payments
owing under section 6.2, as provided in section 6.2.


3.2           Involuntary Termination with Cause.  Employer may terminate the
Executive’s employment with Cause.  If the Executive’s employment terminates
with Cause, the Executive shall receive the salary to which the Executive was
entitled through the date on which termination became effective and any other
benefits to which the Executive may be entitled under Employer’s benefit plans
and policies in effect on the termination date.  For purposes of this Agreement
“Cause” means any of the following –
 
3

--------------------------------------------------------------------------------




(1)           an intentional act of fraud, embezzlement, or theft by the
Executive in the course of employment.  An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
Employer’s best interests.  No act or failure to act on the part of the
Executive shall be deemed to have been intentional if it was due primarily to an
error in judgment or negligence, or


(2)           intentional violation by the Executive of any applicable law or
significant policy of Employer that, in Employer’s reasonable judgement, results
in an adverse effect on Employer, regardless of whether the violation leads to
criminal prosecution or conviction.  For purposes of this Agreement applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over Employer, or


(3)           the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or


(4)           intentional wrongful damage by the Executive to the business or
property of Employer, including without limitation the reputation of Employer,
which in Employer’s reasonable judgment causes material harm to Employer, or


(5)           a breach by the Executive of fiduciary duties or misconduct
involving dishonesty, in either case whether in the Executive’s capacity as an
officer or as a director, or


(6)           a breach by the Executive of this Agreement that, in the
Employer’s reasonable judgment, is a material breach, which breach is not
corrected by the Executive within 10 days after receiving written notice of the
breach, or


(7)           removal of the Executive from office or permanent prohibition of
the Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or


(8)           conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for five consecutive
days or more, or


(9)           the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees.
 
4

--------------------------------------------------------------------------------




3.3           Voluntary Termination by the Executive Without Good Reason.  If
the Executive terminates employment without Good Reason, the Executive shall
receive the Base Salary and expense reimbursement to which the Executive is
entitled through the date on which termination becomes effective, and any
payments owing under section 6.2, as provided in section 6.2.


3.4           Involuntary Termination Without Cause and Voluntary Termination
with Good Reason.  With written notice to the Executive 90 days in advance, the
Employer may terminate the Executive’s employment without Cause.  Termination
shall take effect at the end of the 90-day period.  With advance written notice
to the Employer as provided in clause (y), the Executive may terminate
employment for Good Reason.  If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement,
except as may be provided in Article 4, and any payments owing under section
6.2, as provided in section 6.2.  For purposes of this Agreement a voluntary
termination by the Executive shall be considered a voluntary termination with
Good Reason if the conditions stated in both clauses (x) and (y) are satisfied –


(x)           a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –


(1)           a material diminution of the Executive’s Base Salary,


(2)           a material diminution of the Executive’s authority, duties, or
responsibilities,


(3)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,


(4)           a material diminution in the budget over which the Executive
retains authority,


(5)           a material change in the geographic location at which the
Executive must perform services for the Employer, or


(6)           any other action or inaction that constitutes a material breach by
the Employer of this Agreement.


(y)           the Executive must give notice to the Employer of the existence of
one or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition.  In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 12 months after the initial existence of the
condition.
 
5

--------------------------------------------------------------------------------




Article 4
Severance Compensation


4.1           Severance.  If the Employer terminates the Executive’s employment
without Cause or if the Executive voluntarily terminates employment for Good
Reason, the Executive shall be entitled to –


(a)           Cash severance.  A lump-sum severance payment in cash in the
amount of two and one half times his Base Salary, payable within 30 days after
the Executive’s employment termination.  Cash severance compensation shall not
be payable, however, if the Executive’s employment terminates after a Change in
Control of the Corporation.  For purposes of this Agreement a Change in Control
means a change in control as defined in Internal Revenue Code section 409A and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including –


(1)           Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Corporation stock,


(2)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of the Corporation’s board of
directors, or


(3)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


(b)           Cash-out of the value of unvested stock options.  The Executive
shall be entitled to receive from Employer an amount equal to the intrinsic
value of any unvested stock options and the value of any unvested restricted
stock or other equity-based compensation as of the effective date of
termination.  Amounts payable under this paragraph (b) shall be paid in a single
lump sum in cash by the earlier of (x) 90 days after the Executive’s employment
termination or (y) March 15 of the year after the year in which the Executive’s
employment terminates.  The intrinsic value of unvested stock options means the
per share closing price of Corporation common stock on the date of the
Executive’s employment termination less the per share exercise price of the
unvested stock options, multiplied by the number of unvested options.
 
6

--------------------------------------------------------------------------------


 
(c)           Outplacement and support.  Employer shall pay or cause to be paid
to the Executive reasonable outplacement expenses in an amount up to $25,000,
and for one year after termination Employer shall provide the Executive with the
use of office space and reasonable office support facilities, including
secretarial assistance.


Article 5
Confidentiality and Creative Work


5.1           Non-disclosure.  The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning Employer or its business, or anything connected therewith.  As used
in this Article 5, the term “confidential information” means all of the
Corporation’s and its affiliates’ confidential and proprietary information and
trade secrets in existence on the date hereof or existing at any time during the
term of this Agreement, including but not limited to –


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and


(d)           trade secrets, as defined from time to time by the laws of the
State of North Carolina.


Despite anything to the contrary in this Agreement, confidential information
excludes information that – as of the date hereof or at any time after the date
hereof – is published or disseminated without obligation of confidence or that
becomes a part of the public domain by or through action of Employer or
otherwise than by or at the direction of the Executive.  This section 5.1 does
not prohibit disclosure required by an order of a court having jurisdiction or a
subpoena from an appropriate governmental agency or disclosure made by the
Executive in the ordinary course of business and within the scope of the
Executive’s authority.


5.2           Return of Materials.  The Executive agrees to deliver or return to
Employer upon employment termination or as soon thereafter as possible all
written information and any other similar items furnished by Employer or
prepared by the Executive in connection with the Executive’s services
hereunder.  The Executive will retain no copies thereof after termination of
this Agreement or termination of the Executive’s employment.


5.3           Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to Employer if the
Executive fails to observe the obligations imposed by this Article
5.  Accordingly, if Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.
 
7

--------------------------------------------------------------------------------




5.4           Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination.  For purposes of this Agreement, the term
“affiliate” of the Corporation includes but is not limited to the Bank, any bank
successor to the Bank, and any entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with the Bank.  The rights and obligations set forth in this Article 5 shall
survive termination of this Agreement.


5.5           Creative Work.  The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by Employer.  The Executive hereby assigns to the Corporation
and to the Bank all rights, title, and interest, whether by way of copyrights,
trade secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.


Article 6
Competition After Employment Termination


6.           Restrictions on the Executive’s Post-Employment Activities.  These
restrictions have been negotiated, presented to and accepted by the Executive
contemporaneous with the offer and acceptance by the Executive of this Agreement
and the benefits promised in an Amended Salary Continuation Agreement signed or
to be signed in 2008 by the Executive and the Bank, and in consideration of the
Employer’s promise to make payments of $78,333 to the Executive on September 1,
2006 and on each of the first two anniversaries of that date.  The Employer’s
decision to enter into this Agreement and the Amended Salary Continuation
Agreement is conditioned upon the Executive’s agreement to be bound by the
restrictions contained in this Article 6.


(a)           Promise of no solicitation.  The Executive promises and agrees
that during the Restricted Period (as defined below), and in the Restricted
Territory (as defined below), the Executive will1:


1.           not directly or indirectly solicit, or attempt to solicit any
Customer (as defined below) to accept or purchase Financial Products or Services
(as defined below) of the same nature, kind or variety as provided to the
Customer by the Employer during the two years immediately preceding the
Executive’s employment termination with the Employer;
 

--------------------------------------------------------------------------------

1 For Example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.
 
8

--------------------------------------------------------------------------------




2.           not directly or indirectly influence, or attempt to influence any
Customer, joint venturer or other business partner of the Employer to alter that
person or entity’s business relationship with the Employer in any respect; and


3.           not accept the Financial Products or Services business of any
Customer or provide Financial Products or Services to any Customer on behalf of
anyone other than the Employer.


(b)           Promise of no competition.  The Executive promises and agrees that
during the Restricted Period in the Restricted Territory, the Executive will not
engage, undertake or participate in the business of providing, selling,
marketing or distributing Financial Products or Services of a similar nature,
kind or variety (i) as offered by the Employer to Customers during the two years
immediately preceding the Executive’s employment termination with the Employer;
or (ii) as offered by the Employer to any of its Customers during the Restricted
Period.2  Subject to the above provisions and conditions of this subparagraph
(b), the Executive promises that during the Restricted Period the Executive will
not become employed by or serve as a director, partner, consultant, agent, or
owner of 5% or more of the outstanding stock of or contractor to any entity
providing these prohibited Financial Products or Services which is located in,
or conducts business in the Restricted Territory.


(c)           Promise of no raiding/hiring.  The Executive promises and agrees
that during the Restricted Period, the Executive will not solicit or attempt to
solicit and will not encourage or induce in any way, any employee, joint
venturer or business partner of the Employer to terminate an employment or
contractual relationship with the Employer.  The Executive agrees that the
Executive will not hire any person employed by Employer during the two (2) year
period prior to the Executive’s employment termination with the Employer or any
person employed by the Employer during the Restricted Period.


(d)           Promise of no disparagement.  The Executive promises and agrees
that during the Restricted Period, the Executive will not cause statements to be
made (whether written or oral) which reflect negatively on the business
reputation of the Employer.


(e)           Acknowledgment.  The Executive and the Employer acknowledge and
agree that the provisions of this Article 6 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of the Employer.  Both parties agree that a violation of
Article 6 is likely to cause immediate and irreparable harm which will give rise
to the need for court ordered injunctive relief.  In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the
Employer shall be entitled to obtain an injunction restraining the Executive
from violating the terms of this Agreement, and to institute an action against
the Executive to recover damages from the Employee for such breach.  These
remedies for default or breach are in addition to any other remedy or form of
redress provided under North Carolina law. The parties acknowledge that the
provisions of this Article 6 survive termination of the employment
relationship.  The parties agree that if any of the provisions of this Article 6
are deemed unenforceable by a court of competent jurisdiction, that such
provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this Agreement.  Without limiting the generality of the foregoing, without
limiting the remedies available to the Employer for violation of this Agreement,
and without constituting an election of remedies, if the Executive violates any
of the terms of Article 6 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
the Bank or the Corporation.
 

--------------------------------------------------------------------------------

2 For Example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.
 
9

--------------------------------------------------------------------------------




(f)           Definitions:


1.           “Restricted Period” as used herein means (x) for termination and/or
separation of employment with the Employer on or before September 1, 2011, the
two (2) years immediately following the Executive’s termination and/or
separation of employment with the Employer, regardless of the reason for
termination and/or separation, and (y) for termination and/or separation of
employment with the Employer on or after September 1, 2011 and before the
Executive attains age 60, one (1) year immediately following the Executive’s
termination and/or separation of employment with the Employer, regardless of the
reason for termination and/or separation.  The restrictions of this Article 6
shall become null and void if the Executive’s termination and/or separation of
employment with the Employer occurs on or after the date the Executive attains
age 60.  The Restricted Period shall be extended in an amount equal to any time
period during which a violation of Article 6 of this Agreement is proven.


2.           “Restricted Territory” as used herein means:  (1) New Hanover
County, North Carolina; and (2) the counties of Brunswick and Pender, North
Carolina.  The parties agree that if any of these separate territories are
deemed too broad to be enforced by a court of competent jurisdiction, that the
territories are divisible and severable territories which may be stricken as
independent clauses by the court in order to enforce the remaining territory
restrictions.


3.           “Customer” as used herein means any individual, joint venturer,
entity of any sort, or other business partner of the Employer, with, for or to
whom the Employer has provided Financial Products or Services during the last
two (2) years of the Executive’s employment with the Employer; or any
individual, joint venturer, entity of any sort, or business partner whom the
Employer has identified as a prospective customer of Financial Products or
Services within the last two (2) years of the Executive’s employment with the
Employer.


4.           “Financial Products or Services” as used herein means any product
or service that a financial institution or a financial holding company could
offer by engaging in any activity that is financial in nature or incidental to
such a financial activity under Article 4(k) of the Bank Holding Company Act of
1956 and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.
 
10

--------------------------------------------------------------------------------




Article 7
Miscellaneous


7.1           Successors and Assigns.  (a)  This Agreement is binding on
successors.  This Agreement shall be binding upon Employer and any successor to
Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of Employer by purchase, merger,
consolidation, reorganization, or otherwise.  But this Agreement and Employer’s
obligations under this Agreement are not otherwise assignable, transferable, or
delegable by Employer.  By agreement in form and substance satisfactory to the
Executive, Employer shall require any successor to all or substantially all of
the business or assets of Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent Employer would be required
to perform had no succession occurred.


(b)           This Agreement is enforceable by the Executive’s heirs.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.


(c)           This Agreement is personal and is not assignable.  This Agreement
is personal in nature.  Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement, except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this section 7.1, Employer shall have
no liability to pay any amount to the assignee or transferee.


7.2           Governing Law, Jurisdiction and Forum.  This Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina.  By entering into this Agreement, the Executive acknowledges
that the Executive is subject to the jurisdiction of both the federal and state
courts in the State of North Carolina.  Any actions or proceedings instituted
under this Agreement shall be brought and tried solely in courts located in Wake
County, North Carolina, or in the federal court having jurisdiction in Cary,
North Carolina.  The Executive expressly waives the right to have any such
actions or proceedings brought or tried elsewhere.


7.3           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by Employer, and any
oral or written statements, representations, agreements, or understandings made
or entered into prior to or contemporaneously with the execution of this
Agreement are hereby rescinded, revoked, and rendered null and void.  This
Agreement amends and restates in its entirety the October 24, 2007 Amended
Employment Agreement entered into by the Executive, the Bank, and the
Corporation.
 
11

--------------------------------------------------------------------------------


 
7.4           Notices.  Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to Employer if addressed to Crescent Financial
Corporation, 1005 High House Road, Cary, North Carolina 27513, Attention:
Corporate Secretary.


7.5           Severability.  In the case of conflict between any provision of
this Agreement and any statute, regulation, or judicial precedent, the latter
shall prevail, but the affected provisions of this Agreement shall be curtailed
and limited solely to the extent necessary to bring them within the requirements
of law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


7.6           Captions and Counterparts.  The captions in this Agreement are
solely for convenience.  The captions in no way define, limit, or describe the
scope or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


7.7           No Duty to Mitigate.  Employer hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of
termination.  Additionally, Employer acknowledges that its general severance pay
plans do not provide for mitigation, offset, or reduction of any severance
payment received thereunder.  The Employer further acknowledges that the payment
of severance benefits under this Agreement is reasonable and shall be liquidated
damages.  The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment.  Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.


7.8           Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified except by an instrument in
writing signed by each of the parties hereto.  The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.


7.9           Consultation with Counsel and Interpretation of this
Agreement.  The Executive acknowledges and agrees that the Executive has had the
assistance of counsel of the Executive’s choosing in the negotiation of this
Agreement, or the Executive has chosen not to have the assistance of
counsel.  Both parties hereto having participated in the negotiation and
drafting of this Agreement, they hereby agree that there shall not be strict
interpretation against either party in connection with any review of this
Agreement in which interpretation thereof is an issue.
 
12

--------------------------------------------------------------------------------




7.10           Compliance with Internal Revenue Code Section 409A.  Employer and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any contrary
provision of this Agreement the Executive shall not be entitled to the payments
until the earliest of (x) the date that is at least six months after termination
of the Executive’s employment for reasons other than the Executive’s death, (y)
the date of the Executive’s death, or (z) any earlier date that does not result
in additional tax or interest to the Executive under section 409A.  As promptly
as possible after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum.  If any provision of this Agreement does not
satisfy the requirements of section 409A, such provision shall nevertheless be
applied in a manner consistent with those requirements.  If any provision of
this Agreement would subject the Executive to additional tax or interest under
section 409A, Employer shall reform the provision.  However, Employer shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
Employer shall not be required to incur any additional compensation expense as a
result of the reformed provision.  References in this Agreement to section 409A
of the Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.


 
13

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.


Witnesses
Crescent Financial Corporation
       
Debra A. Edwards  
   
By: 
Michael G. Carlton 
         
 
 
 
Its:
President/CEO
       
Witnesses
Crescent State Bank
       
Debra A. Edwards  
   
By:  
Ray D. Vaughn  
     
 
 
 
 
 
Its: 
COO  



Witnesses
Executive
   
Debra A. Edwards 
 
W. Keith Betts 
   
W. Keith Betts
 
 
 



County of Wake
)
   
) ss:
 
State of North Carolina
)
 



Before me this 29 day of December   , 2008, personally appeared the above named
Michael G. Carlton & Ray D. Vaughn and W. Keith Betts, who acknowledged that
they did sign the foregoing instrument and that the same was their free act and
deed.



 
Lana P. Barnwell
(Notary Seal)
Notary Public
     
My Commission Expires:
 
January 8, 2011

 
14

--------------------------------------------------------------------------------

